DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 5 and 14-30 are pending.
Election/Restrictions
Applicant's election with traverse of Group I, claims 2 and 14-23, and the species of a tube as the medical device and the analyte being measured and the level of TLR-9 in the reply filed on 6/29/2020 is again acknowledged.  
Claims 5 and 24-30 stand withdrawn.
Claims 2 and 14-23 are under examination insofar as they read on the specie of a tube which reads on a stent as the  medical device as stent are tubes and the specie of the analyte being TLR-9.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 2/19/2021 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
	Applicant’s arguments center on the assertion that the claims have been amended to recite that the sterile injury occurs in the absence of a microorganism. The previous rejections have been withdrawn due to the amendment and new rejections are presented shooing the obviousness of the method as amended. Therefore, Applicant’s arguments are moot.
Claim Interpretation
Claim 1 has been amended to recite a method for treating a sterile injury due to a foreign object use in  subject in need thereof where the method comprises administering a composition comprising N-acetyl cysteine and an amino quinoline, where the subject has a sterile injury in the absence of a microorganism. The claim is given its broadest reasonable interpretation. As the claim recites “treating a sterile injury due to foreign object use.” Due to the phrase “due to” and the active tense of “treating,” this phrase has been interpreted to mean that the subject in need thereof has contacted a foreign body before or during the treatment because the sterile injury is due to the foreign body that has been or is used on or in the subject.   The phrase “wherein the subject has a sterile injury in the absence of a microorganism” is interpreted to mean that the sterile injury (inflammation is the elected specie) has occurred when a microorganism is not present.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 14, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel et al. (US 20090304769) in view of Schiff et al. (US 6620853) and El-Rehewy et al. (Clinical Med: Urology (2009) 3: 1-8).
Kunkel teaches that the success of stent in balloon angioplasty has been limited by thrombotic complications and restenosis of the vessel wall which occur as a result of normal injury and repair process. Drug-eluting stents have significantly reduced the incidence of restenosis ([0004]).

The stent or device comprises one or more drugs selected from a Markush group the includes  Amodiaquin Dihydrochloride Dihydrate ([0013]; instant claims 2 and 14 to the aminoquinoline).
Kunkel states that “treating” can be prophylactic or therapeutic ([0020]).
Kunkel teaches that the stent can comprise a drug-carrying coating where the stent is made from a powdered metal or polymer and the anti-restenotic agent are comprises into the pore of the stent. The stent can have multiple coating where the rate of release is different for the two coatings to result in an extended release profile ([0056]; reading on instant claim 15 to sustained release; and claim 17 where the foreign object is coated prior to use of the foreign object in the subject in need thereof).
Kunkel does not teach that the drug in the stent coating is specifically Amodiaquin or that the stent coating further comprises further comprises N-acetyl cysteine (claims 1 and 14, reading on Amodiaquin).
Regarding the selection of Amodiaquin as one of the components of the coating for the stent, this is a situation of obvious to try because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. The compounds including  Amodiaquin are disclosed as treating the complications of stent placement in an individual which includes inflammation caused by the stent. Hence, the ordinary artisan is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success that the compound will act to treat inflammation caused by the presence of the stent (foreign object) in the person in need thereof.
Regarding the addition of N-acetyl cysteine to the coating, Schiff teaches the administration of an anti-oxidant such as vitamins A, E or C, N-acetyl cysteine, glutathione and/or gluconate to reduce proliferation and inhibit smooth muscle migration or influence cell differentiation of cells that contribute to restenosis  (col. 3, lines 22-31). The selection of N-acetyl cysteine is easily envisaged by the ordinary artisan from the small genus of six.
El-Rehewy teaches that a medical device such as a ureteral catheter can be coated with N-acetyl cysteine (abstract). It is noted that the purpose of the coating is to determine the efficacy of ciprofloxacin and N-acetylcysteine on biofilm adherence. El-Rehewy is cited to demonstrate that the ordinary artisan can coat N-acetylcysteine on a medical device that is inserted into an individual.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally employ N-acetyl cysteine with Amodiaquin in a coating on a stent to treat restenosis caused by the presence of the stent in an individual. The ordinary artisan would have been motivated to do so because Schiff teaches the administration N-acetyl cysteine, inhibits smooth muscle migration or influence cell differentiation of cells that contribute to restenosis. Since the composition components are known, it is considered prima facie obvious to combine them into a single composition useful for the very same purpose. At least additive therapeutic effects would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonably expectation that one could additionally coat N-acetylcysteine on a stent with Amodiaquin because El-Rehewy teaches that N-acetylcysteine can be coated on a medical device that is inserted into a body.
Claims 2, 14, 15, 16, 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel et al. (US 20090304769) in view of Schiff et al. (US 6620853) and El-Rehewy et al. (Clinical Med: Urology (2009) 3: 1-8), as applied to claims 2, 14, 15, 16, 18 and 19, in further view of in further view of Latz et al. (US 20050208470).
The disclosure by Kunkel as modified by Schiff and El-Rehewy is discussed supra.
Modified Kunkel does not teach the detection of TLR-9 in a sample obtained from the patient prior to administration and also after administration of the N-acetyl cysteine and Amodiaquin as coated on a stent (claim 22).
Latz et al. teaches that toll-like receptors such as TLR-9  signal disorders associated with inflammation, autoimmune disorders and pathogen infection. The detection of TLR-9 can be used to determine if a therapeutic agent has a desirable effect on the disorder ([0017]). Such an assessment can assessed from a biological sample ([0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure TLR-9 present in a biological sample of a patient suspected of having a restenosis which is caused in part by inflammation due to the placement of a stent in an individual  before and after the administration of N-acetyl cysteine and Amodiaquin via a coating on the stent. The ordinary artisan would have been motivated to do so to assess if the patient with a medical device such as a stent has  inflammation and needs treatment with N-acetyl cysteine and Amodiaquin and then to assess if the treatment is successful. The ordinary artisan would have had a reasonable expectation that one could detect TLR-9 from a biological sample because Latz teaches that this can be accomplished.
Claims 2, 14, 15, 16, 18, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel et al. (US 20090304769) in view of Schiff et al. (US 6620853) and El-Rehewy et al. (Clinical Med: Urology (2009) 3: 1-8), as applied to claims 2, 14, 15, 16, 18, 19 and 22 in further view of Dedera et al. (US 20050281813).
The disclosure by Kunkel as modified by Schiff, El-Rehewy and Latz is discussed supra.
Modified Kunkel does not teach the detection of TLR-9 in a blood sample obtained from the patient (claim 23).
Dedera teaches that a blood or biopsy sample from an individual can be evaluated by immunohistochemical methods to determine the presence of TLR-9 expressing cells ([0053]). The determination of the level of TLR-9 can be used to determine of the patient will be responsive to TLR-9 immunotherapy ([0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the level of TLR-9 in a blood sample obtained from the patient in order to assess the effect of the combination of N-acetyl cysteine and  Amodiaquin via a coating on the stent. The ordinary artisan would have been motivated to do so because Dedera teaches that TLR-9 levels can successfully be determined by immunohistochemical methods to determine the presence of TLR-9 expressing cells.
Claims 2, 14, 15, 16 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel et al. (US 20090304769) in view of Schiff et al. (US 6620853) and El-Rehewy et al. (Clinical Med: Urology (2009) 3: 1-8), as applied to claims 2, 14, 15, 16, 18 and 19, in further view of Eells et al. (US 2012/0263736; cited in the IDS filed 9/19/2019).
The disclosure by Kunkel as modified by Schiff and El-Rehewy is discussed supra.
Modified Kunkel does not teach the detection of mitochondrial DNA in at least one sample that is urine obtained from the subject prior to administration and also after administration of the N-acetyl cysteine and Amodiaquin (claims 20-21).
Eells teaches the detection of mitochondrial DNA in a sample from a patient to assess the likelihood that a patient will develop sterile inflammation by (a) measuring the amount of microbial nucleic acid or peptide in a sample from the subject; b) measuring the amount of a mitochondrial nucleic acid or peptide in the sample; and (c) determining whether the subject has an increased likelihood of later developing a sterile inflammation by comparing the amount of microbial (e.g., bacterial) nucleic acid or peptide measured in step (a) with the amount of mitochondrial nucleic acid or peptide in step (b), where an increased ratio of the amount of mitochondrial nucleic acid or peptide to the amount of microbial (e.g., bacterial) nucleic acid or peptide indicates a subject with an increased likelihood of later developing a sterile inflammation ([0005]).
The sample may be from a urine sample collection, blood, plasma, saliva, etc. ([0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure mitochondrial DNA of microbes present in a urine sample of a patient suspected having inflammation due to restenosis caused by the implantation of a stent in an individual. The ordinary artisan would have been motivated to do so to assess if the patient with a medical device such as a stent has a sterile injury and need treatment with N-acetyl cysteine and Amodiaquin coated onto the stent. The ordinary artisan would have had a reasonable expectation that one could detect mitochondrial DNA of a microbe in urine sample because Eells teaches how this can be accomplished.
Regarding testing a urine sample for microbial mitochondrial DNA after the administration of N-acetyl cysteine and Amodiaquin coated on the stent because repetition of a successful step is obvious (MPEP 2144.04 VI. B) and would inform one if the treatment is working by the decrease of microbial mitochondrial DNA.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653